Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

The RCE has been entered.
Applicant’s arguments are persuasive.  See the rejection below which incorporates Yu (20090234628).  Yu teaches training a machining learning algorithm images of a tumor at different stages so that size differences are inputted as training data (see pars. 32-35).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 296, 305, 307-309, 312-314, 317-318, 320, and 323-324 are rejected under 35 U.S.C. 103 as being unpatentable over Potti (20090105167, from IDS) in view of Sofia Totterman (20030072479) in further view of Yu (20090234628).
Regarding claim 1, Potti discloses a machine learning system, comprising: at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data (par. 123); and 
at least one processor communicably coupled to the at least one nontransitory processor-readable storage medium, in operation the at least one processor: loads a trained machine learning model that has been designed to predict patients' clinical outcomes (par. 62 and 93. Decision trees); 
calculates features for a query patient who has a known or suspected diagnosis of cancer (par. 7); 
identifies a selection of treatment options for the query patient from a list of available treatment options (par. 7); and 
for each of one or more of the identified treatment options, uses the features and treatment options as inputs to the trained machine learning model to generate prediction results, the prediction results comprising a prediction of the clinical outcomes for the query patient (fig. 4, par. 30 and 145 and table 2 on page 27).
Sofia Totterman teaches keep tracking of cancerous lesions growth in multiple directions over time in pars. 57 and 65.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Potti the ability to track changes in the different directions of cancerous lesions as taught by Sofia Toterman in order to find lesions that are very high risk.
Yu teaches training a machining learning algorthim images of a tumor at different stages so that size differences are inputed as training data (see pars. 32-35).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Sofia Totterman and Potti the ability to train a machine learning method by inputting tumor size growth as taught by Yu.  The reason is to allow the system to incorporate the changes in tumor growth due to treatment (see motivation in par. 35 of Yu).


	Regarding claim 305, see par. 146 which teaches combined treatment options.  
	Regarding claim 307-308, see pars. 7 and 16, cancer types and diagnostic information.  
	Regarding claim 309, see par. 126, image analysis. 
	Regarding claim 312, see the rejection of claim 1 and par. 50 about treatment response.
	Regarding claim 313, see par. 100, decision trees. 
	Regarding claim 314, see par. 69.
	Regarding claims 317-318, see the rejection of claim 296.
	Regarding claim 320, see the rejection of claim 309.
	Regarding claims 323, see the rejection of claim 296 which discloses response to treatment.
	Regarding claim 324, see the rejection of claim 313.






Claims 297-304 are rejected under 35 U.S.C. 103 as being unpatentable over Potti in view of Sofia Totterman (20030072479) in view of Yu in further view of Sainani (20170220938).
Regarding claim 297, figures 7-11 of Potti teach displaying the prediction results in different graphical ways but he does not explicitly disclose displaying these to the user.
Sainani teaches displaying to the user result data in many different formats in pars. 145 and 154.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Potti, Yu, and Sofia Totterman the ability to display the graphs to the user as taught by Sainani.  The reason is that it is very common to display the results through monitor. 
Regarding claims 298-304, see pars. 132, 145, and 154 of Sainani and also figures 7-11 of Potti which shows the types of graphs and charts claims with the axis information.  



Claims 306 and 319 are rejected under 35 U.S.C. 103 as being unpatentable over Potti in view of Yu in view of Sofia Totterman (20030072479) in view of Itu (20150374243).
Regarding claim 306, Potti discloses a combination of drugs in par. 146.
Itu discloses that a user can select multiple options to get a predictive result in fig. 5 and pars. 37-38 teaches treatment prediction with user modification of multiple options.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Potti, Yu, and Sofia Totterman the ability to have the user select multiple options to get a predictive result as taught by Itu in order to allow the system to produce different predictions results based on the user inputs. 
Regarding claim 319, see the rejection of claim 308.  


 
Claims 310, 311, 315, and 320-321 are rejected under 35 U.S.C. 103 as being unpatentable over Potti, in view of Yu in view of Sofia Totterman (20030072479) in further view of Lee (20170175169).
Regarding claim 310, Potti teaches decision trees but not CNN.
Lee teaches this in pars. 195-196.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Potti, Yu and Sofia Totterman the ability to use a CNN learning method as taught by Lee.  The reason is because a CNN is a well known machine learning method used in diagnosis and prediction.  
Regarding claim 311, see pars. 189-190 which teach classification using a CNN.
Regarding claim 315, see par. 67 of Lee.
Regarding claims 320-321, see the rejection of claims 310 and 311.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666